              Case 2:19-cv-04036-JMY Document 19 Filed 03/27/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

 GRAHAM HOOPER, individually and on               Case No.: 2:19-cv-04036
 behalf of all others similarly situated,

                         Plaintiff,               STIPULATION OF DISMISSAL
 v.

 PRENLYN ENTERPRISES, INC. d/b/a
 MIDAS ROXBOROUGH,
 a Pennsylvania Profit Corporation,

                         Defendant.

           IT IS HEREBY STIPULATED AND AGREED, by and among the undersigned counsel

to the parties in this action that, pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil

Procedure, Plaintiff’s individual claims in this action shall be dismissed with prejudice, and the

claims of the other alleged putative class members shall be dismissed without prejudice. Each

party shall bear its own attorneys’ fees and costs, except as may otherwise be agreed to by the

parties.



 DeNITTIS OSEFCHEN PRINCE, P.C.                   ROYER COOPER COHEN BRAUNFELD
                                                  LLC


 Stephen P. DeNittis, Esq.                        Joshua Upin, Esq.
 1515 Market Street, Suite 1200                   Two Logan Square
 Philadelphia, PA 19102                           100 N. 18th Street, Suite 710
 Telephone: 215-564-1721                          Philadelphia, PA 19103
 sdenittis@denittislaw.com                        Telephone: 267-546-0114
                                                  email: jupin@rccblaw.com
 Counsel for Plaintiff                            Counsel for Defendant




00802346.v3
